large cup, which was recovered from the victim's car and contained his
                DNA. The victim identified McDaniel as the suspect in a photo lineup and
                in court.
                            We conclude that the jury could reasonably infer from the
                evidence presented that McDaniel committed the charged crimes.           See
                NRS 199.480(3) (conspiracy); NRS 200.380(1) (robbery); NRS 205.060(1)
                (burglary); NRS 205.2715(1) (unlawful taking of vehicle). "[I]t is the
                function of the jury, not the appellate court, to weigh the evidence and
                pass upon the credibility of [a] witness," Walker v. State, 91 Nev. 724, 726,
                542 P.2d 438, 439 (1975), and the jury's verdict will not be disturbed
                where, as here, it is supported by sufficient evidence, see Bolden v. State,
                97 Nev. 71, 73, 624 P.2d 20, 20 (1981); see also McNair v. State, 108 Nev.
                53, 56, 825 P.2d 571, 573 (1992).
                            Second, McDaniel contends that the district court erred by
                denying his race-based Batson challenges.' When a defendant raises a
                Batson challenge, he must first make out a prima facie case of
                discrimination. Ford v. State, 122 Nev. 398, 403, 132 P.3d 574, 577 (2006).
                To establish a prima facie case, the defendant 'must show that the
                totality of the relevant facts gives rise to an inference of discriminatory
                purpose." Watson v. State, 130 Nev. „ P.3d.                 (Adv. Op.
                No. 76, October 2, 2014, at 10) (quoting Batson, 476 U.S. at 93-94). This
                standard is not onerous, but requires that a defendant present sufficient
                evidence to permit the trier of fact "to draw an inference that




                      'Batson v. Kentucky, 476 U.S. 79 (1986).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                discrimination has occurred."   Johnson v. California, 545 U.S. 162, 170
                (2005).
                              McDaniel argues that he raised an inference of racial
                discrimination because the State used four of its five peremptory strikes
                on "minorities and/or females" and disparately questioned an African-
                American venireperson. The district court considered the challenges "in
                total and [ ] in isolation," and concluded that McDaniel failed to establish
                a prima facie case of racial discrimination.   See Watson, 130 Nev. at ,
                    P.3d. at , slip op. at 4 (considering race-based Batson challenges
                and gender-based Batson challenges separately). McDaniel fails to
                demonstrate that the district court abused its discretion.   See Diomampo
                v. State, 124 Nev. 414, 422-23, 185 P.3d 1031, 1036-37 (2008) (explaining
                that the district court's determination regarding the question of
                discriminatory purpose is given "great deference" on appeal). McDaniel
                did not make an adequate record of the racial makeup of the venire and
                fails to demonstrate a disproportionate use of race or gender-based
                challenges.    See Watson, 130 Nev. at , P.3d at , slip op at 6
                ("[T]he raw number of peremptory challenges used against targeted-group
                members is meaningless without some point of reference." (internal
                quotation marks omitted)). Moreover, the record supports the finding that
                there was not disparate questioning sufficient to raise an inference of
                racial discrimination. We conclude that no relief is warranted on this
                claim.
                              Third, McDaniel contends that the district court erred by
                dismissing a juror for cause based upon his "fear of public speaking." We
                disagree. During voir dire, a venireperson gave a note to the marshal.
                The court excused the remainder of the panel and spoke with the man,

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                who revealed that he had a condition which caused him to be extremely
                nervous when speaking in public. He explained that his condition caused
                him to get "choked up" for reasons he could not control. He also explained
                that, although he could be fair to both sides, he did not believe he would
                voice his opinion during deliberation if he disagreed with the other jurors.
                The district court dismissed the juror for cause. McDaniel fails to
                demonstrate that the district court abused its discretion.         See NRS
                175.036(1) (the court may remove a juror "for any cause or favor which
                would prevent the juror from adjudicating the facts fairly"); see also Blake
                v. State, 121 Nev. 779, 795, 121 P.3d 567, 577 (2005) ("Because such
                rulings involve factual determinations, the district court enjoys broad
                discretion in ruling on challenges for cause.").
                            Fourth, McDaniel contends that the district court erred by
                denying his request to record all bench conferences. McDaniel concedes
                that his claim does not withstand this court's recent holding in Preciado v.
                State, 130 Nev. „ 318 P.3d 176, 178 (2014), but he urges us to
                modify Preciado and hold that placing the contents of a sidebar on the
                record at a break in the proceedings violates due process. We decline to do
                so and conclude that the district court did not err.
                            Fifth, McDaniel contends that the prosecutor committed
                misconduct during closing and rebuttal argument. When reviewing
                allegations of prosecutorial misconduct, we first consider whether the
                prosecutor's conduct was improper, and then determine whether any
                improper conduct warrants reversal. Valdez v. State, 124 Nev. 1172, 1188,
                196 P.3d 465, 476 (2008). During closing argument, the prosecutor told
                the jury to infer that Cervantes did not have any prior felony convictions
                because she had not been impeached with them. The defense objected and

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                 the district court instructed the prosecutor to move on. During rebuttal,
                 the prosecutor began to mention that there had been a media release in
                 the case, which many witnesses had mentioned. The defense immediately
                 objected and the district court instructed the jury to disregard the
                 statement. Even assuming that these comments constituted misconduct,
                 we conclude that they were harmless in light of the evidence presented
                 and the district court's instructions to the jury; therefore, no relief is
                 warranted.     Id. at 1189, 196 P.3d at 476 (errors that are not of a
                 constitutional nature do not warrant reversal unless they "substantially
                 affect[ed] the jury's verdict"); Leonard v. State, 117 Nev. 53, 66, 17 P.3d
                 397, 405 (2001) (explaining that jurors are presumed to follow their
                 instructions). To the extent McDaniel contends that the district court
                 abused its discretion by denying his motion for a mistrial based upon these
                 comments, we disagree.       See Rudin v. State, 120 Nev. 121, 142, 86 P.3d
                 572, 586 (2004) ("The trial court has discretion to determine whether a
                 mistrial is warranted, and its judgment will not be overturned absent an
                 abuse of discretion.").
                              Having considered McDaniel's contentions and concluded that
                 no relief is warranted, we
                              ORDER the judgment of conviction AFFIRMED.




                                                                    , J.




SUPREME COUFtT
        OF
     NEVADA
                                                        5
(0) 1947A
cc: Hon. Elizabeth Goff Gonzalez, District Judge
     Clark County Public Defender
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk